 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW M. YELOVICH
     ANDRÉ M. ESPINOSA
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6   Attorneys for the United States

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:15-CR-00115-TLN
12                  Plaintiff,
                                                          FINAL ORDER OF FORFEITURE
13          v.
14   FRANK HER, and
     AMY HER,
15
                    Defendants.
16

17          WHEREAS, on October 25, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. §§ 982(b)(1), 1029(c)(1)(C)(2) and 28 U.S.C. § 2461(c), based upon the

19 stipulation for Preliminary Order of Forfeiture entered into between plaintiff and defendant Amy Her
20 forfeiting to the United States the following property:

21                  a. See list of assets attached as Exhibit A, attached hereto and incorporated within.
22          AND WHEREAS, beginning on November 7, 2018, for at least 30 consecutive days, the United

23 States published notice of the Court's Order of Forfeiture on the official internet government forfeiture site

24 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

25 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the validity
26 of their alleged legal interest in the forfeited property.

27          AND WHEREAS, no third party has filed a claim to the subject property and the time for any

28 person or entity to file a claim has expired.
                                                            1
29                                                                               Final Order of Forfeiture

30
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 3 right, title, and interest in the above-listed asset pursuant to 18 U.S.C. §§ 982(b)(1), 1029(c)(1)(C)(2) and

 4 28 U.S.C. § 2461(c), to be disposed of according to law, including all right, title, and interests of Frank

 5 Her and Amy Her.

 6          2.      All right, title, and interest in the above-listed assets shall vest solely in the name of the

 7 United States of America.

 8          3.      The U.S. Marshals Service shall maintain custody of and control over the subject property

 9 until it is disposed of according to law.

10          SO ORDERED this 2nd day of April, 2019.

11

12

13
                                                       Troy L. Nunley
14                                                     United States District Judge

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                            2
29                                                                                  Final Order of Forfeiture

30
              Item Description                  Make                  Model                      SN
Toshiba Satellite Click 2 Pro                 Toshiba          Satellite Click 2 Pro          P35W-B3220
Vizio TV E601i-A3                               Vizio                   TV                     E601i-A3
Samsung TV UN46H5203AF                        Samsung                   TV                   UN46H5203AF
Samsung TV UN46EH5300F                        Samsung                   TV                   UN46EH5300F
Samsung TV UN32EH5300F                        Samsung                   TV                   UN32EH5300F
Beats by Dr Dre Solo HD                                              Solo HD
Samsung NP470R5E-K01UB Laptop                 Samsung          NP470R5E-K01UB              JE8H91JD902859J
Canon EOS Rebel T5i Camera                     Canon             EOS Rebel T5i               102031005658
Nikon D5200 DSLR Camera w/Lense                 Nikon                 D5200
Adressograph 2000 Card Imprinter/Embosser   Addressograph              2000                   2000163366
Hypercom Model T4100 Pos Terminal             Hypercom            Model T4100                100007030665
Western Digital Hard Drive                                                                 WMC1U9255806
MiniMag Card Reader                                                                         IDMB-334102B
ASUS Padfone X Mini                                                                     89014103277336418459
Microsoft Xbox One                            Microsoft             Xbox One                  72479640148
ASUS Padfone                                                                                E9ATCY01V822
Samsung Galaxy Camera                         Samsung            Galaxy Camera              CN2F70084MD
Samsung Tablet                                Samsung                   Tablet               R52F602213X
Samsung Galaxy Tab 4                          Samsung              Galaxy Tab 4            RF2DBONTQFY
Apple iPad Air 32GB VZW LTE                     Apple                 iPAD Air             DMPM37T7F4YJ
Apple iPad Air 32GB VZW LTE                     Apple                 iPAD Air             DMPMQAV7F4YJ
HP OfficeJet Pro 8630                            HP             OfficeJet Pro 8630           CN4C3EK3JJ
Apple iPad                                      Apple                    iPad              DMQMNDH4K14
Microsoft Xbox One Controller                 Microsoft        Xbox One Controller           298004293345
Toshiba Satellite Laptop                       Toshiba        Satellite L55T-B5257W            YE282236C
Lenovo Essential G580 Laptop                   Lenovo             Essntial G580               CB21412437
Apple iPad                                      Apple                    iPad              DQVMT6PAFK14
Gateway NE52224u Laptop                       Gateway                NE52224u          NXY2ZAA0194140E56C6600
Gateway NV510P04U Laptop                      Gateway              NV510P04U           NXY4AAA0044112B0123400
HP Envy TouchSmart M6-K-025DX Sleekbook          HP             Envy TouchSmart              CND3340DMP
MacBook Pro 13 Laptop                           Apple            MacBook Pro 13            CPWLQPT3DTY3
HP LaserJet Pro 400 M451dn                       HP             LaserJet Pro 400             CNDF342987
EasyIDea minilam 450-t laminator              EasyIDea            Minilam 450-t
Enfield .38 Revolver Serial j6383              Enfield             .38 Revolver                 j6383
HP Pavilion 14-b015dx Laptop                     HP            Pavilion 14-b015dx            5CD2386QDX
HP Color LaserJet Pro MFP M476nw                 HP         LaserJet Pro MFP M476nw         CNB6GDY3BT
HP Mini 2102 Laptop                              HP                   Mini 2102              CNF0185PCX
Epson Artisan 1430 Printer                      Epson              Artisan 1430              NAMY050600
Dell Latitude D620 Laptop                                                              CN-OTD761-139610665-C2FF
HP Compaq 6715B Laptop                           HP             Compaq 6715B                 CNU80400QV
MacBook Pro 15 Laptop                           Apple           MacBook Pro 15              W8735CXCX91
Dell Studio Slim D540S                                                                         5342JJ1
Clover POS                                     Clover
HP Pavilion 17-f053US Laptop                    HP             Pavilion 17-f053US            5CD4424854
TJ-90A Foil Stamping Machine                                         TJ-90A
Brother QL-710W Thermal Printer                Brother              QL-710W
Card Reader ZCS100-IC
